Peck, J.,
delivered the opinion of the court:
Theresa Igoe, administratrix, duly appointed, of the estate of her deceased husband, Thonjas Igoe, seeks to recover the proceeds of 54'hales of cotton, taken at Charleston soon after the evacuation by the agents of the United States, and the proceeds thereof paid into the treasury.
The cotton was purchased by the deceased as early in the war as 1862, and remained his property until his death, and was a part of the estate to be administered by the claimant. The testimony showing the dates of purchase, and the retention of the property by deceased till his death, and by his administratrix till its capture, is very full, as *227is also the evidence of its having been taken by the agents of defendants.
The loyalty of the deceased, and that of the claimant, his legal representative, is shown by abundant testimony. Mrs. Igoe states that she purchased clothes and food for Union prisoners with the sanction of her husband, while he remained in Charleston. George Kelly gives this interesting testimony as to the loyalty of the deceased husband:
“ I have lived in Charleston eight years; I know Mrs, Igoe, and knew her husband in his lifetime. We lived for a time in the same house, corner of Marsh and Vernon streets; I have talked with him about the war; he was not in favor of secession no way. I can say under oath he was a loyal man to the United States, and never gave aid to the rebellion. He left here the night of the eleventh of June, 1864. I had been running from the January previous to Mount-Pleasant, bringing salt. We had made up our minds to go to the Union fleet in front of Charleston to avoid aiding secession in any way or by being forced into the army. Mr. Rodden had a sloop called the Cyclops in which there was some cotton — 15 bales; 'and we took that sloop to go to the fleet with. That vessel had been cleared apparently to go to Ñaman as an excuse to go to the fleet. Rodden was not aware I was going to the fleet. We started on the Saturday night, June 11th. I went as captain. Igoe, Macklin, Flynn, and Campbell made the four of us. I am an Englishman. The object was to escape to the Union fleet. We succeeded on the following Sunday morning in reaching the United States gunboat. I asked if it was a Union boat. They said yes. We gave three cheers; surrendered the boat right there and then to the United States. From information I then gave Admiral Dahlgren, they brought on the fight on James island. He kept us till the fight was over, and then sent us to Philadelphia in the supply steamer Massachusetts. The cotton was also sent. We went together. After we got to Philadelphia I went to Commodore Stribling and stated the case to him. Igoe was in an awful state of consumption. The commodore asked me if he had any friends. After I told him he had some in New York he was persuaded to let us go there. I could not find Igoe’s friends when we did get there, and applied to Bellevue hospital to get him in there. They sent him back to Philadelphia, but returned him to New York three weeks after, and there he died in Bellevue hospital. He had been suffering from consumption, and the doctors had recommended change of air strongly. He died in August.”
*228Igoe, in bis lifetime, kept a small shop in Charleston and worked at his trade.
The cotton had been kept on the premises of one John Kenny, who reported the cotton to the agents of the defendants in his own name, which so appears on the registration books of the cotton taken at Charleston. Kenny is made a witness, and he admits that the cotton belongs to the estate of deceased. This fact is shown conclusively by other witnesses.
We think that the claimant, as administratrix of the estate of Thomas Igoe, deceased, should recover the sum of $7,084 80, the proceeds of 54 bales of cotton, and it is so ordered.